 

THE UN|TED STATES DlSTRlCT COURT
FOR THE M|DDLE DlSTRlCT OF PENNSYLVAN|A

ROY MONTALVAN, et al.

Plaintiffs :
v. : 3:11-CV-850
(JUDGE MAR|ANl)
NEV|LLE’S MOB|LE HOME COURT, LLC :
Defendant
ORDER

____-

AND NOW, THlS 13TH DAY OF MARCH, 2019, for the reasons set forth in this
Court’s accompanying memorandum opinion, lT lS HEREBY ORDERED THAT:

1. Defendant’s procedural defenses set forth in its “Brief in Opposition to Plaintiffs’
(Amended) l\/lotion for Contempt” (Doc. 65) are DEN|ED. Defendant’s affirmative
defenses of accord and satisfaction, the doctrine of laches, and that the plaintiffs lack
standing to pursue this action are DEN|ED WlTHOUT PREJUD|CE. Defendant’s
affirmative defense that this action is barred by the statute of limitations is DEN|ED
WlTH PREJUD|CE.

2. All fact discovery shall be commenced in time to be completed within 45 days of the
date of this Order.

3. Plaintiffs’ l\/lotion for Contempt (Doc. 60) is DEN|ED WlTHOUT PREJUD|CE to the

Plaintiffs filing an Amended Motion for Contempt within 30 days after the expiration

/W
§obertlD\./Nlaréni '

United States District Judge

of the discovery period.

  

